DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-8, 10-13, 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-2, 4, 7-8, 10, 13, 15, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auzeraus et al. (US Pub. No. 5,790,185) in view of Masuda et al. (US Pub. No. 2013/0050405).
Regarding claims 1-2, 4, 7-8, 10, 13 and 15, Auzerais teaches an inspection assembly (10) for imaging the internal surface of a pipe or conduit comprising:
an elongated housing (Fig. 6);
a sideview camera (134) within the housing and arranged to capture an image of a region within a field of view external to the housing, the side view camera mounted such that the centre line of the field of view extends in a direction substantially perpendicular to a longitudinal axis of the housing (camera 134 is both an end-view camera and a side-view camera, thus the side-view portion of the camera has a field of view that extends in a direction substantially perpendicular to the longitudinal axis of the housing –Fig. 6);
a viewport element (143a) mounted in the housing and located such that light from the field of view is transmitted though the viewport element and into said sideview camera;
wherein the viewport element has a concave internal surface, closer to the camera, and a convex external surface, further from the camera (i.e. fisheye lens, see col. 4, ll. 59-61);
wherein the viewport element is made of sapphire (col. 2, ll. 1-4) [claim 2];
wherein the housing is substantially cylindrical (Fig. 6) [claim 4];
a light source (150) disposed at a location spaced apart from the sideview camera along a longitudinal axis of the housing [claim 7];
a second light source (152) and wherein the first light source is disposed on a first side of the camera and the second light source is disposed on a second side of the camera [claim 8];
wherein a line extends between the first and second light sources extends parallel to the longitudinal axis of the housing (Fig. 2) [claim 10];
wherein the light source comprises a plurality of light emitters arranged in a circumferential array and wherein the plurality of light emitters are disposed around a 
a first circumferential array of light emitters (150) lying in a first plane on a first of the cameras and a second circumferential array of light emitters (152) lying in a second plane on a second side of the cameras, the first and second planes being substantially perpendicular to the longitudinal axis and the first and second planes being spaced apart along the longitudinal axis (Fig. 6) [claim 15].
Regarding claim 20, Auzerals, as modified by Masuda, teaches a downhole tool for imaging the internal surface of borehole or casing comprising an inspection assembly (10) as claimed in claim 1 connected to and deployed on electric line (14), slickline, or coiled tube. 
Regarding claim 22, Auzerals, as modified by Masuda, teaches a tool string comprising a downhole tool as claimed in claim 20 and at least one other downhole tool (col. 6, ll. 3-6).
Auzerais does not specifically teach a central portion of viewport element is thinner than at the outer region of the viewport element.
Masuda teaches an imaging system comprises a viewport element (LA1), the viewport element has a concave internal surface, closer to the camera, and a convex external surface, further from the camera and wherein a central region of viewport element is thinner than at an outer region of the viewport element (Fig. 1).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a viewport element as taught by Masuda for said fisheye lens in order to capture a high quality images (Masuda’s para. 10)
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais in view of Masuda, and further in view of Olsson (US Pub. No. 2016/0261829).
Regarding claims 5 and 6, Auzerais, as modified by Masuda, teaches all the claimed limitations except for a plurality of side view cameras, wherein the cameras are arranged in a .
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais in view of Masuda, and further in view of Thursby et al. (US Pub. No. 2015/0077537).
Regarding claims 11 and 12, Auzerais, as modified by Masuda, teaches all the claimed limitations except for each light source is angled such that a centre line of a beam of line emitted by the light source is at an angle less than 90 degrees to the longitudinal axis of the housing; and wherein the first and second light sources are angled such that centre lines of the beams of light emitted by the light sources are convergent. Thursby teaches an inspection assembly comprises a plurality of light sources, wherein  each light source is angled such that a centre line of a beam of line emitted by the light sources is at an angle less than 90 degrees to the longitudinal axis of the housing; and wherein the first and second light sources are angled such that centre lines of the beams of light emitted by the light sources are convergent (Fig. 7, para. 83). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify said first and second light sources positions as taught in order to provide maximum intensity of illumination in front of the camera window.
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais in view of Masuda, and further in view of Harris (US Pub. No. 2016/0259237 cited in IDS).
Regarding claims 16-19, Auzerais, as modified by Masuda, teaches all the claimed limitations except for a window element mounted in the housing, the window element comprising a light transmitting material and being located such that light emitted by the light source or at least one of said light sources passes through the window element before illuminating the field of view [claim 16]; wherein the window element is annular [claim 17]; .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais in view of Masuda, and further in view of Leiper et al. (US Pub. No. 2014/0096972).
Regarding claim 21, Auzerais, as modified by Masuda, teaches all the claimed limitations except for a bore configured to allow a flow of fluid through the tool. Leiper teaches a downhole tool comprises a bore configured to allow a flow of fluid through the tool (para. 108). Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bore configured to allow a flow of fluid through the tool in order to facilitate the extraction of fluid inside the bore during the inspection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852